Cline, Judge:
These cases are before this division on applications filed by the importers for review of the decision of the trial judge, pub-bshed in Reap. Dec. 4090, wherein the appeals to reappraisement here involved were dismissed.
*559The merchandise consists of certain colored prints imported from London, England, in a number of shipments during the period from October 1935 to September 1936. The shipments were entered at the port of New York.
The appellant did not file an assignment of errors before this division and no briefs were filed by either side. When the case was called for argument, counsel for the appellant admitted that, in view of the decision of the appellate court in the case of United States v. Semon Bache & Co., 25 C. C. P. A. 387, T. D. 49468, his case was hopeless. The cases were then submitted by both sides, without further argument.
We have carefully examined all the evidence submitted before the trial judge, and, as the testimony is so carefully reviewed in the decision of the court below, we do not deem it necessary again to state the pertinent parts of the record. We find no reason for disturbing the decision of the trial judge. The judgment of the court below is affirmed.